IN THE COURT OF APPEALS OF TENNESSEE
                         AT NASHVILLE
                                                              FILED
                                                              September 2, 1998
WILLIAMSON COUNTY BROADCASTING                 )
COMPANY, INC., and WILLIAM B. ORMES,           )
                                               )             Cecil W. Crowson
       Plaintiffs/Appellants,                  )            Appellate Court Clerk
                                               )      Appeal No.
VS.                                            )      01-A-01-9709-CH-00480
                                               )
INTERMEDIA PARTNERS, a California              )      Davidson Chancery
limited partnership; INTERMEDIA CAPITAL        )      No. 92-2930-II
MANAGEMENT; a general partner of               )
InterMedia Partners; LEO J. HINDERY, JR.,      )
Managing General Partner and Chief             )
Executive Officer of InterMedia Capital        )
Management; ROBIN CABLE SYSTEMS;               )
ROBIN MEDIA GROUP, INC.; FIRST                 )
CABLEVISION, INC.; ROBIN CABLE                 )
SYSTEMS LIMITED PARTNERSHIP;                   )
TENNESSEE VALLEY CABLEVISION,                  )
                                               )
       Defendants/Appellees.                   )


                  ORD ER O N PE TITION TO REHE AR

              The appellants and appellees have both filed a Petition to Rehear,

which we have considered and found to be without merit. It is, therefore, ordered

that the petitions be denied.




                                        _________________________________
                                        HENRY F. TODD, PRESIDING JUDGE
                                        MIDDLE SECTION


                                        _________________________________
                                        BEN H. CANTRELL, JUDGE


                                        _________________________________
                                        WILLIAM B. CAIN, JUDGE